Citation Nr: 0948474	
Decision Date: 12/24/09    Archive Date: 01/05/10	

DOCKET NO.  07-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the VARO in Seattle, Washington, and a January 2007 rating 
decision of the VARO in Denver, Colorado, denying entitlement 
to service connection for a chronic acquired psychiatric 
disability, to include PTSD.  


FINDINGS OF FACT

1.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.  

2.  The diagnosis of PTSD is not based on credible supporting 
evidence of a stressor.  

3.  A psychiatric disorder was not manifested during service 
and any current psychiatric disorder is not shown to be 
attributable to the Veteran's active service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously-denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must indicate that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits of this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters dated in April 2005, October 2005 and March 2006, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183,187 (2002).  

With respect to VA's duty to assist, the Board initially 
notes that in the VA Form 9 dated in October 2007, the 
Veteran indicated that he wanted a hearing at a local VA 
office before a member of the Board.  However, in a report of 
contact dated in November 2009, the Veteran's accredited 
representative stated that the Veteran did not want a 
hearing.  Accordingly, the Board considers the request for a 
hearing to be withdrawn.  

The Board also finds that VA has made every effort to assist 
the Veteran in developing his claim.  The Veteran has been 
asked on more than one occasion to provide more specific 
information with regard to his reported stressors.  
Information was requested from the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the U. S. Armed Services Center for Unit Records 
Research) and a November 2006 communication from that 
facility is of record.  Additionally, the Veteran's military 
personnel file has been obtained and associated with the 
claims folder, as well as unit records for the 57th Signal 
Company dated in April 1960.  In view of the foregoing, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  For the foregoing reasons, it is not 
prejudicial to the Veteran for the Board to proceed to a 
final decision in the appeal at this time.  

Pertinent Law and Regulations

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  There is no 
evidence of record showing that he served in Vietnam.  He has 
submitted information related to the occurrence of student 
riots in Seoul, Korea, in April 1960 but this incident did 
not occur during a wartime period and there is no showing the 
Veteran was placed in any combat situation.  The Veteran's 
service personnel records reveal that he did not serve in a 
combat specialty, and he did not receive any decoration 
indicating that he engaged in combat.  Thus, he is not 
entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b).  

In general, service connection may be established for 
disability resulting in disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established from medical evidence, between current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual Background and Analysis

The Board assures the Veteran it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).  

As discussed above, the Veteran is not shown to have engaged 
in combat.  When a determination is made that the Veteran did 
not "engage in combat with the enemy," when the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of a claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for a 
chronic acquired psychiatric disorder, to include PTSD, is 
not warranted.  In this regard the Board notes that there is 
no independent corroboration (credible supporting evidence) 
of a claimed in-service stressor.  

The Veteran's service treatment records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to a 
psychiatric status.  

The Veteran submitted his original claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, in March 2005, a time many years following service 
discharge.  He said that he had been given a diagnosis of 
PTSD by VA.  He indicated that while he was in service "in 
both Korea and Vietnam I was exposed to traumatic 
environments and situations even though the declared war had 
yet to become publicly understood."  

The post service records include private medical records 
dated in 1986 referring to treatment and evaluation for 
complaints and problems unrelated to the Veteran's 
psychiatric status.  No reference was made to psychiatric 
symptomatology in the records.  

The record also contains a copy of a February 1987 letter 
from the Veteran to his employer informing the company of his 
resignation as a communications analyst.  He stated that for 
the past five and one-half years, "my immediate position and 
environment as a communications analyst in Department 82-86 
has again become very stressful and I have been feeling the 
signs and symptoms associated with such stress."  He referred 
to difficulties he experienced on the job.  No reference 
whatsoever was made to any symptoms associated with PTSD or 
any other psychiatric disability.  

The Veteran's personnel records show that he served with the 
57th Signal Company in Korea from June 1959 to June 1960 as a 
power man.  The Board does not dispute that in April 1960 
there was an uprising of students against the dictatorship in 
Korea.  More than 100 demonstrators were killed.  There, 
however, is no showing from the Veteran's personnel records 
that he was ever assigned to help with riot control at that 
time.  Indeed, one of the personnel records dated April 20, 
1960, indicates that the reporting unit was the 57th Signal 
Company (Support) for the 7th Logistics Command based in Yong 
San, Korea.  It was indicated in the remarks section that for 
the time frame between April 11 and April 20, 1960, for the 
record of events section, there were the "usual 
organizational duties."  

Essentially, then, the evidence in the Veteran's favor is his 
own uncorroborated account of his military experiences.  This 
account is not supported by the Veteran's personnel records.  
The Board is not required to accept a Veteran's 
uncorroborated account of military experiences or findings of 
psychiatrists and psychologists that are based on an 
uncorroborated history provided by a Veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  As such, without a 
confirmed in-service stressor, service connection may not be 
granted.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record indicates a diagnosis of PTSD, the Veteran's claimed 
in-service stressors are 

lacking credible supporting evidence.  As noted above, the 
Veteran's personnel records do not lend credence to his 
assertion of being involved in the student riots in Korea in 
1960 or any other stressor or stressors.  Having carefully 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.  

Under these circumstances, the Board concludes that the 
Veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD.  

The record also establishes that the preponderance of the 
evidence is against the claim for any other psychiatric 
disorder.  The Board again notes that the service records are 
negative for a psychiatric disorder and the initial 
documentation of the presence of a psychiatric disorder came 
at a time many years following service discharge.  The Board 
finds that the lack of evidence of treatment within decades 
of service undermines the credibility of the assertion of 
continuity.  The Board finds the negative service treatment 
records, the silence of the record for decades following 
service discharge, and the lack of credible supporting 
evidence are more probative than the Veteran's own assertion 
that he has a psychiatric disorder, however classified, 
attributable to his active service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (2006).  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is denied.  



	                        
____________________________________________
	Lloyd Cramp
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


